Citation Nr: 9912758	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection of a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1952 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1990 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied reopening a claim for 
service connection of a back disorder on the basis that no 
new and material evidence had been submitted.  The Board 
remanded this case in October 1995 for de novo review based 
on a finding that there was no evidence that the veteran had 
been notified of a February 1964 denial of a claim for 
service connection of a back disorder, and thus, that 
decision was not final, and therefore, the RO had improperly 
decided the issue in December 1990 as a new and material 
evidence issue.  


FINDING OF FACT

Based upon the record on appeal, the claim for service 
connection of a back disorder is not plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection of a back disorder.  38 
U.S.C.A. § 5107(a) (West 1991).   








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for complaints or 
findings of a back disorder with the exception of a complaint 
of neck pain during treatment for rheumatic fever with heart 
involvement from November 1953 to February 1954.  Report of 
U.S. Naval Hospital, Chelsea, Massachusetts, indicates that 
by December 19, 1953, the pains, which had included the neck 
pain and pain in the ankles, knees, right wrist and 
shoulders, had completely disappeared except for slight 
stiffness of the extremities.  In late January 1954, there 
was no objective evidence of joint disease, no evidence of 
rheumatic activity, no showing of residual effects of the 
acute rheumatic fever, and the veteran was asymptomatic 
except for lassitude.  He was discharged to duty inasmuch as 
he was due for discharge from service.  Separation 
examination noted treatment for rheumatic fever and is 
negative for any reference to a disability of the back with 
the spine described as normal on clinical evaluation.

The veteran filed an original application for compensation or 
pension in March 1954 seeking service connection for 
"arthritis" which he claimed began in October 1953.  He 
cited the treatment at U.S. Naval Hospital, Chelsea, 
Massachusetts, and at VAMC Wilkes Barre in March 1954.  At VA 
examination in March 1954, the veteran complained of soreness 
of the knees and pain across the chest.  He also had a scar 
of the left tibia region.  There were no complaints or 
findings referable to the back.   The diagnosis was rheumatic 
heart disease with enlarged heart and mitral insufficiency.  
Rating decision in April 1954 granted service connection of 
rheumatic heart disease and a scar of the left tibia, and 
denied service connection of an eye disorder.

At VA examination in August 1954, the veteran complained of 
chest pain, fatigue, and pain and stiffness in his knees and 
in practically all of his joints.  Diagnosis was systolic 
murmur, residual of rheumatic fever.  No complaints or 
diagnosis of a back disorder was made.  

At VA examination in March 1957, complaints referred to the 
chest, legs and shoulders.  The veteran cited treatment at VA 
facilities for a heart condition only.  Diagnosis was history 
of rheumatic fever and aching of the shoulders and legs in 
damp weather. No diagnosis of a back disorder was made.

In a VA Form 10-2731, filed in September 1963, the veteran 
requested treatment for a back condition he had from service.  
A VA physician in January 1964 reported that the veteran's 
medical records had been reviewed and it was concluded that 
the low back pain symptoms could not justifiably be related 
to rheumatic fever with heart involvement.  Rating decision 
in February 1964 denied service connection for a back 
condition.  (As explained in the Introduction portion of this 
decision, the February 1964 decision was not a final decision 
as the veteran was not shown to have been notified.)

In January 1975, the veteran claimed entitlement to an 
increased rating and cited treatment at VAMC Wilkes-Barre.

Records of VAMC Wilkes-Barre from March 1973 to March 1975 
are negative for reference to the back with the exception of 
a complaint in February 1975 of pain in the back, bones and 
entire body.  No diagnosis was noted.

At VA examination in March 1975, complaints included pain in 
the arms, shoulders, legs and back.  The veteran reported he 
had been working in shipping and receiving since May 1971.  
Diagnosis was rheumatic heart disease and hyperthyroidism.  

At a VA orthopedic examination in November 1979, the veteran 
reported that he had been working as a packer for the past 
year, which required lifting up to 80 pounds, with help.  He 
said he had pain throughout his body that began in his feet, 
extended into his legs and back, and into his arms and head.  
On examination, spinal curves were normal and he had 70 
degrees of flexion, 30 degrees of hyperextension and 35 
degrees of bending to each side.  Cervical spine movements 
were also somewhat limited.  X-rays of the cervical spine 
showed advanced arthritic spurring of the anterior margins of 
C-5, 6, and 7, with mild joint space narrowing, with no 
encroachment of the intervertebral frame.  Diagnosis was 
arthritis of the cervical spine at C-5, 6, and 7.

Records of VAMC Wilkes-Barre from November 1978 to February 
1980 are negative for reference to the back with the 
exception of a complaint in May 1979 of tenderness in the 
deep cervical chain.  No diagnosis was noted.

At VA examination in November 1980, the veteran complained of 
constant pain in all bones all the time especially in the 
winter weather.  He was still working as a packer.  Diagnosis 
was related to the heart disorder.

Records of VAMC Wilkes-Barre from June 1979 to November 1980 
reflect complaint of generalized body aches, and notation of 
generalized arthritis, in November 1980, and are otherwise 
negative for reference to a back disorder.

Received in January 1982 was a hospital summary of VAMC 
Wilkes-Barre reflecting the veteran was hospitalized in 
December 1981 after complaining of blurred and double vision.  
He underwent a spinal tap and a computed axial tomography 
scan (CAT) of the brain.  He also had a neck X-ray which 
showed severe disc degeneration on the right and lower 
cervical spine.

The veteran filed a claim for service connection of a back 
injury in September 1990.  He cited treatment at VAMC Wilkes-
Barre since 1954.  

A March 1990 report of Nallin Chiropractic indicates the 
veteran had been treated since March 12, 1990, for various 
disabilities of the back.  There was no reference to service.

In an October 1990 statement, the veteran stated that, in 
service, he was found to have rheumatic heart condition and 
arthritis all through his neck, back and legs.  He said it 
was caused by crawling and working in the ship's bilges.  

An October 12, 1990, report of Louis J. Guarnieri, D.C., 
indicates the veteran had been examined that day, had been 
found with various disabilities including the back, and 
planned to undergo a chiropractic treatment plan.

Rating decision in December 1990 denied the claim on the 
basis of a finding that no new and material evidence had been 
submitted to reopen the previously denied claim of service 
connection of a back condition.

The veteran testified at a personal hearing before a hearing 
officer at the RO in December 1992.  He stated that the first 
time he complained of back symptoms after service was at VAMC 
Wilkes-Barre around 1955.  He said he was given medication 
for muscle relaxation and inflammation.  He said he wore a 
back brace, given to him by a doctor VAMC Wilkes-Barre; he 
did not indicate when it was given to him or when he wore it.  
He said that he had always performed light work, usually 
office work, and had never worked in a factory or in 
construction.  When questioned by the hearing officer, he 
said a back problem did not become evident while he was in 
service, but rather when he got out.  At that time, he sought 
treatment at VAMC Wilkes-Barre.  He said he was not treated 
for his back in service.  

A November 1993 report of Dr. Guarnieri provides a 
description of the current status of the veteran's back 
disabilities.  There was no reference to service.

In a letter to the veteran in November 1995, in accordance 
with the Board's remand,  the RO requested specific 
information regarding any and all providers of treatment for 
a back disorder, and authorizations for release of records.

In notices dated in January 1996 and April 1997, VAMC Wilkes-
Barre advised that records from 1954 to 1956 were not 
available as they had been destroyed.

In August 1996, the National Personnel Records Center 
submitted additional service medical records, consisting of 
four pages of unrelated clinical records, and advised that 
all other medical records had been previously furnished.  In 
September and October 1996, they further advised that no 
additional records had been found.

A copy of a Standard Transfer Order, dated November 25, 1953, 
ordering the veteran's transfer from U.S.S. Johnston (DD-821) 
to U.S. Naval Hospital, Chelsea, Massachusetts, "for 
treatment," was received in August 1996.

Received in September 1996 were VAMC Wilkes-Barre records 
dated in 1985 and pertaining to treatment for a deviated 
nasal septum.  

In a statement dated in October 1997, the veteran stated 
that, while at the Chelsea Naval Hospital, he complained of 
injuries to his back and legs, but attending doctors ignored 
his complaints and did not document them.  He also stated 
that, in May 1954, he requested treatment at a VA Hospital 
and, for some unknown reason, treatment for his back and leg 
injuries was not documented.  He said he had been treated by 
various chiropractors over the years with no reasonable 
results.  

Additional copies of service personnel records were received 
in November 1997.  In a September 1954 Military Duties 
Supplement, Inactive Enlisted Personnel Classification 
Questionnaire, the veteran explained how he crawled into dark 
bilges, requiring turning and twisting his body.

In a letter to the veteran in January 1998, the RO again 
requested specific information regarding any and all 
providers of treatment for a back disorder, and 
authorizations for release of records.

In a VA Form 21-4142 (consent form) submitted in January 
1998, the veteran listed the following sources of treatment:  
U.S. Naval Hospital, Chelsea, Massachusetts, from November 
1953 to March 1954, for rheumatic heart condition and back 
and leg injuries; Louis Guarnieri, D.C., at the same time, 
and for the same conditions; VAMC Wilkes-Barre, no date 
given, "asked for treatment" for back and leg injuries; 
Charles Musto, D.C., in 1968, for the same conditions; Joseph 
Gnall, D.C., in the late 1960's, for the same conditions; and 
Dr. Carson Thompson, on December 4, 1997, for the same 
conditions.

A report of magnetic resonance imaging (MRI) of the lumbar 
spine, performed at a private facility in November 1997, 
reflects multiple positive findings, from L-2 to S-1.

VAMC Wilkes-Barre records, from 1990 through December 1997, 
reflect treatment for multiple disorders.  A few records 
reflect complaints of back symptoms.  One record, dated in 
July 1997, indicates that the veteran reported that he had 
constant low back pain since service and that it was not 
documented at that time.  Assessment included low back pain 
secondary to alleged service-connected injury.

In a March 1998 letter to the veteran, the RO requested 
addresses for some of the providers listed on his VA Form 21-
4142 submitted in January 1998.

In an April 1998 letter to the RO, the veteran advised that 
Dr. Musto had moved to Florida and his whereabouts was 
unknown.  With respect to Dr. Thompson, he said that he saw 
Dr. Thompson for no more than ten minutes, following the 
doctor's review of the November 1997 MRI report, and that he 
was told that, because of his back condition, he would do 
very little walking a few years down the road.

With his April 1998 letter, the veteran submitted a copy of 
an article about changes in legislation regarding clear and 
unmistakable error.

In an April 1998 letter to the veteran, the RO requested VA 
Form 21-4142's for Doctors Thompson, Guarnieri and Gnall.

Received in June 1998 was a letter from a member of Congress, 
inquiring about the veteran's claim.  Enclosed with the 
inquiry were copies of documents from the claims file, as 
well as 21-4142's for Doctors Guarnieri and Gnall, and an 
October 1997 report from Dr. Guarnieri.  In his October 1997 
report, Dr. Guarnieri stated that he had been treating the 
veteran for seven years and he provided a detailed diagnosis 
of the spine disability.

In June 1998, the RO requested treatment records from Doctors 
Guarnieri and Gnall.  No reply was received from Dr. Gnall.

Records of Dr. Guarnieri, from 1990 to 1996, reflect 
chiropractic care for back disabilities, and are negative for 
any opinion on etiology.

A narrative report of A. Korenyi-Both, M.D., and E. Schmidt, 
D.C., of Comprehensive Medical Network, dated in July 1998, 
provides a detailed description of the veteran's back 
disorder.  It was noted that the veteran believed the pain 
started as a result of military duty in 1953.  The doctors 
reported that, although it was likely that the duties 
performed by the veteran during service were in a large part 
contributory to the accelerated spinal degeneration he 
currently suffered, no direct correlation could be inferred 
due to lack of previous medical records.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(a) (1998).  Service connection may be granted under certain 
circumstances for certain chronic diseases, including 
arthritis.  38 C.F.R. §§ 3.307, 3.309 (1998).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post service.  38 C.F.R. 
§ 3.303(b) (1998).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 2348 (1998).  That decision upheld 
the earlier decision of the United States Court of Veterans 
Appeals which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As pointed out above, under the applicable law as interpreted 
in Caluza and other cases, in order to grant service 
connection, the evidence must establish that the veteran had 
a disease or injury in service and that he currently has a 
disability as a result.  While it is not disputed that the 
veteran has a current disability of the back, there is no 
competent medical evidence of record showing that it began in 
service or that it is in any way linked to service or a 
service-connected disability.  

The veteran contends that he was required to crawl and work 
in the bilge of a ship, and that this caused his back 
disability.  However, he is not competent to offer such an 
opinion on etiology as it is a medical opinion.  See 
Grottveit, Espiritu.  He is competent to testify regarding 
symptoms he observes, i.e., back pain, and we note that he 
stated, at his hearing in December 1992, that a back problem 
became evident after service, around 1955.  However, the VA 
facility that he said he visited at that time advised that 
all records dated at that time were destroyed.  We note that 
he did not complain of a back disorder at VA examinations in 
March 1954, August 1954, or March 1957.  And the earliest 
indication in the claims file, of the veteran claiming 
existence of a back disorder due to service, is in 1963, 
almost ten years after service.  Even if we assume the 
veteran received treatment for back complaints in 1955, there 
is no medical evidence that he had a chronic disease which 
may be related to service.  

Finally, the record is entirely negative for competent 
medical evidence relating the current disability of the back 
to service.  Similarly, there is a lack of competent medical 
evidence relating the current disability of the back to the 
service-connected rheumatic heart disease.  The claims file 
contains abundant records of treatment for a back disability, 
but no competent medical professional has opined that the 
back disability is related to service or to rheumatic heart 
disease.  A VA physician in 1964 specifically opined that it 
was not related to rheumatic heart disease.  With respect to 
the July 1998 opinion of Doctors Korenyi-Both and Schmidt, 
indicating that duties in service "likely" contributed to 
accelerated spinal degeneration, we observe that they went on 
to state that no direct correlation could be inferred due to 
lack of previous medical records.  Accordingly, we find the 
opinion is speculative.  It is based on history provided by 
the veteran which the Board is not bound to accept, as a 
medical opinion relying on the veteran's uncorroborated 
history is no more reliable than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet.App. 229, 233 (1993).  Indeed, 
as discussed above, the actual medical evidence of record was 
negative for complaints referable to the back in service or 
on a number of VA examinations conducted in the 1950's and 
was first raised by the veteran almost 10 years after 
service.

The Board does not doubt the sincerity of the veteran's 
belief in the validity of his contentions, but he has not met 
the burden of presenting medical evidence to well-ground his 
claim.  In addition, his own testimony is not sufficient 
because, as a lay person, he is not competent to offer 
medical opinions that his current disorder is related to 
service.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Grottveit, supra.


ORDER

The claim of entitlement to service connection of a back 
disorder is denied as not well grounded.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

